Citation Nr: 9932112	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  96-44 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a hearing loss 
disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from March 
1955 to February 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  

In May 1998, a hearing was held before Joaquin Aguayo-
Pereles, who is the Board member making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West Supp. 1999).  

The case was previously before the Board in November 1998, 
when the petition to reopen claims of service connection for 
sinusitis and arthritis was denied.  The November 1998 
decision REMANDED the hearing loss issue.  The RO had 
characterized the hearing loss issue as whether new and 
material evidence had been submitted to reopen a claim of 
entitlement to service connection for a hearing condition.  
The Board found that service connection for an ear disorder 
had previously been denied and the claim for service 
connection for a hearing loss disability was a new claim.  
The issue was REMANDED so the claim could be processed as a 
new claim.  The requested development has been completed.  
The Board now proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  There is no evidence of a bilateral hearing loss 
disability within the meaning of the laws and regulations 
providing compensation benefits.  

3.  There is no evidence which connects a current hearing 
loss disability to disease or injury during service, 
including acoustic trauma from exposure to cannon fire.  


CONCLUSION OF LAW

The claim for service connection for a bilateral hearing loss 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations on Service Connection

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In this appeal for 
service connection for a hearing loss disability, the 
threshold question to be answered is whether the appellant 
has presented evidence of a well-grounded claim; that is, one 
that is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of the claim because such 
additional development would be futile.  38 U.S.C.A. § 5107; 
Murphy at 81.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service connection 
for certain listed chronic diseases, including sensorineural 
hearing loss, may be granted if manifest to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Moreover, establishing a well-grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  The kind of evidence needed to make a 
claim well grounded depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

The June 1999 supplemental statement of the case adequately 
informed the veteran of the lack of evidence to support his 
claim in accordance with 38 U.S.C. 5103 (West 1991).  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 
9 Vet. App. 425, 429 (1996).  The veteran has not reported 
that any other pertinent evidence might be available.  See 
Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Bilateral Hearing Loss Disability

A lay witness is competent to testify as to what he 
experienced.  The veteran has given sworn testimony that he 
was exposed to the noise of cannon fire and that his ears 
began to bleed afterward.  Hearing Transcript, 4.  The 
veteran reported that his ears stopped bleeding, he started 
recuperating his hearing and a headache remained.  Hearing 
Transcript, 5.  He stated that the condition continued to 
affect him.  Hearing Transcript, 6.  The Board finds that the 
veteran's report of acoustic trauma is competent evidence 
that injury occurred in service.  

A well grounded claim also requires evidence of current 
disability.  As a lay witness, the veteran does not have the 
medical expertise necessary to diagnose a current hearing 
loss disability.  A current diagnosis from a trained medical 
professional is required.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  

What constitutes a hearing loss disability is defined by 
regulation.  For the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1999).  

The record in this case does not provide any evidence from a 
physician, audiologist, or other medical professional 
diagnosing a hearing loss disability within the meaning of 
the regulation.  As there is no competent evidence of a 
current disability, the claim is not well grounded and must 
be denied.  

A well grounded claim also requires evidence from a trained 
medical professional which connects a current disability to 
disease or injury in service.  As a lay witness, the 
veteran's assertion that there is a connection is not 
competent evidence.  Grottveit, 5 Vet. App. at 93.  

In this case, there is no medical opinion connecting a 
claimed hearing loss disability to the reported acoustic 
trauma in service.  

There is no competent evidence that a sensorineural hearing 
loss was manifested to a degree of 10 percent or more during 
the first year after the veteran left active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

A continuity can also be established if the record shows a 
chronic disability in service.  38 C.F.R. § 3.303(b) (1999).  
An October 1954 pre-induction examination showed the 
veteran's hearing to be 15/15.  His hearing was again 15/15 
on the March 1955 examination for service.  The service 
medical records do not contain any complaints, findings or 
diagnoses of a hearing loss.  Examination for separation from 
service, in February 1957, disclosed hearing to be 15/15.  
The United States Court of Appeals for Veterans Claims has 
noted that 15/15 represents normal hearing.  Smith v. 
Derwinski, 2 Vet. App. 137, 140 (1992).  Thus, the records 
show normal hearing at the time of separation from service 
and do not show any chronic hearing loss disability in 
service or after service.  

The veteran has testified of continuing symptoms since the 
acoustic trauma in service.  Such a lay witness report of a 
continuity of symptomatology requires the opinion of a 
trained medical professional to link it to a current 
disability.  However, the evidence here does not provide such 
a link.   Savage, at 495.  

There is evidence which bears on the continuity question.  
However, this is against the claim.  The service medical 
records contain a January 1961 evaluation with hearing of 
15/15.  On examination of the veteran's ears in November 
1968, a doctor reported that his hearing was within normal 
limits.  

As there is no evidence establishing the possibility of a 
connection between the alleged hearing loss disability to 
disease or injury during service, the claim is not well 
grounded.  It must also be denied for this reason.  


ORDER

Service connection for a bilateral hearing loss disability is 
denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 


